NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 10a0016n.06

                                          No. 08-4595                                 FILED
                                                                                   Jan 08, 2010
                         UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                              FOR THE SIXTH CIRCUIT


CLARENCE BOGAN, III,                                    )
                                                        )
       Plaintiff-Appellant,                             )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
              v.                                        )        COURT FOR THE NORTHERN
                                                        )        DISTRICT OF OHIO
KEVIN MCDONOUGH, et al.,                                )
                                                        )
       Defendants-Appellees.                            )
                                                        )



BEFORE: MERRITT, GIBBONS, and ROGERS, Circuit Judges.

       ROGERS, Circuit Judge. In this appeal, Plaintiff Clarence Bogan, III challenges the district

court’s dismissal of his civil rights complaint under 28 U.S.C. § 1915(e). On September 28, 2009,

after the appeal was docketed, Bogan moved to dismiss his appeal. Accordingly, the court grants

Bogan’s motion to dismiss the appeal.